UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2083


ANTHONY G. BRYANT,

                    Plaintiff - Appellant,

             v.

ALPHABET INC.; GOOGLE CORPORATION ; YOUTUBE, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:21-cv-03034-MBS-MGB)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony G. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony G. Bryant seeks to appeal a civil action currently pending in the district

court. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Bryant does not seek to

appeal a final order or an appealable interlocutory or collateral order. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2